PER CURIAM.
The court issued a writ of habeas corpus in the above-styled cause and it is now considered on the return and amended return of the Attorney General.
It is obvious and the Attorney General concedes that the sentence imposed was more severe than is provided in Section 784.06, F.S.A. There the maximum sentence which may be inflicted for commission of assault with intent to commit murder in the second degree is 20 years whereas in the present case the trial court passed upon the petitioner a sentence of 30 years.
Therefore, it is ordered that the petitioner be remanded to the Circuit Court of the Tenth Judicial Circuit for Highlands County, Florida, for the imposition of a sentence in conformity with law.
We decide this matter on habeas corpus without relegating the petitioner to Criminal Rule No. 1, Fla. Rules of Criminal Procedure, because of the fundamental error appearing on the face of the sentence which renders it void.
THOMAS, Acting C. J., and ROBERTS, THORNAL, O’CONNELL and CALDWELL, JJ., concur.